Citation Nr: 1536963	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1989.  The Veteran passed away in October 2013, during the pendency of his appeal.  The Appellant is the Veteran's surviving spouse.  In a June 2014 letter, the AOJ recognized the Veteran's widow as the substitute claimant for the Veteran in these matters.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran and the Appellant testified before the undersigned Veterans Law Judge at a hearing in March 2012.  A transcript of that hearing is of record.  This appeal was remanded in September 2014, and the remand instructions were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD was manifested by symptoms productive of functional impairment most closely approximating deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

A January 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor the Appellant has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  The record does not indicate that the Veteran has sought private treatment for his PTSD.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

A relevant VA examination was conducted in January 2010.  The record does not reflect that the examination was inadequate for purposes of rating the Veteran's PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the time of the hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans (DAV).  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claims.  Neither the Veteran nor the Appellant has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 38 C.F.R. §4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.  

A VA examination was conducted in January 2010.  The Veteran stated that he had been married to his second wife, the Appellant, for twelve years, and described the relationship as "real good," although he acknowledged that there had been some marital problems over the last several years.  He stated that his relationship with his eldest daughter was up and down, that they did not speak for ten years but had reconciled about a year ago, and that their relationship was good at the time of the exam.  He described his relationship with his second daughter as strained and stated that she was afraid of him because of his PTSD behaviors, including getting very angry and having flashbacks.  He said that his social relationships outside of his family were not good.  He stated that he had two good friends outside of work, and that he and the Appellant socialized with other couples a couple of times a week, but that this was difficult because he did not like being in a crowd and that it was "terrifying" if he became separated from the Appellant in a crowd.  He stated that he spent most of his time at home, but that in spring and summer he played golf two times a week.    

The Veteran reported four suicide attempts, the most recent of which was in September 2007, but denied current suicidal ideation or intent.  He stated he would become angry or irritable when around others, had panic attacks in crowds, and continued to have severe sleep disturbance.  His mood was described as both hopeless and good.  His thought process and content were unremarkable, and his judgment was such that he understood the outcome of his behavior.  He reported receiving three hours of solid sleep a night, nightmares 3-4 times per week, and night sweats every night.  He stated he had occasional panic attacks, most recently when separated from the Appellant in a crowd.  The Veteran reported that shopping and traveling were difficult due to his difficulty with crowds, and that he shopped at 2:00 AM to avoid people.  The examiner stated that the Veteran's remote memory was normal, his recent memory was mildly impaired in that he needed to use post-its to remind himself of tasks that have to be done, and that his immediate memory was normal.  He was assigned a GAF score of 57.  

The Veteran was laid off and did not cite PTSD as the cause of his unemployment, but he stated that he was unsure of how much longer he could have continued working with his PTSD symptoms.  He reported feeling angry and irritated while at work, and said there were numerous incidents in which he had to leave work in order to avoid having a physical altercation.  The examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, that his PTSD symptoms did result in deficiencies in family relations and work, but did not impact judgment, thinking, mood, or school.  The examiner also concluded that there was reduced reliability and productivity due to the Veteran's PTSD symptoms in that the Veteran had to avoid large crowds of people because of panic episodes if caught in a crowd, and difficulty completing tasks due to frustration and anger, and because he rarely engaged in activities he used to enjoy except for solitary activities.  

In February 2010, a VA treatment note indicated that the Veteran suffered from nightmares 3-4 times per week, but denied any major trouble with depression or anxiety, and denied trouble with tiredness or sedation.  His mood was described as euthymic, with linear and goal-directed thought process, average memory/concentration, and fair judgment.  He was assigned a GAF score of 58.  

The Veteran's July 2010 notice of disagreement (NOD) included a statement that the Veteran had no interest in being around people, and cut back on marriage counseling.  The Veteran reported that his daughter had not spoken to him in over four months, that he was in the practice of starting things he did not finish, and that he had stopped golfing because he believed the others were making fun of him.  He reported nightmares 3-4 times per week, and anxiety attacks 2-3 times per week.  The record also contains a July 2010 statement from the Appellant, who wrote that the Veteran's daughter was afraid of him, and that the Veteran was always detached and depressed.  She reported that he had a lot of nightmares where he sometimes crouched in the bedroom looking for a bomb shelter, that he never finished his projects, and that he had a tendency to get lost.  

In September 2010, the Veteran reported feeling depressed and stressed, and having difficulty with concentration and attention, but denied crying or suicidal ideation.  He reported occasional nightmares.  His thought process was logical and goal directed, and he was assigned a GAF score of 55.  

A December 2010 VA treatment note indicated continued severe PTSD symptoms, including daily intrusive thoughts, severe mental focus and concentration problems, high anxiety, social avoidance, difficulty with authority figures, problems in dealing with other people, nightmare, night sweats, problems with anger, and relationship difficulties.  The Veteran reported a work history that included difficulty with bosses, supervisors, and authority in general, as well as problems working with other people and struggles in getting things accomplished when they did not follow exact rules or procedures.  

Records from the Social Security Administration (SSA) found that the Veteran was disabled due to his mental health disorders, which were described by the SSA as affective disorder and anxiety disorder, although the SSA evaluator later referred to the Veteran as suffering from PTSD symptoms.  This determination was made in January 2011.  The SSA records found that the Veteran had mild restriction of activities of daily living, marked difficulties in maintaining social functioning, and marked difficulties in maintaining concentration, persistence or pace.  The SSA also found that the Veteran had a good ability to follow work rules, fair ability to relate to co-workers, poor to no ability to deal with the public, fair ability to use judgment, poor to no ability to interact with a supervisor, poor to no ability to deal with work stresses, fair ability to function independently, and fair attention and concentration.  The SSA evaluator found that due to PTSD, the Veteran struggled in dealing with people, was anxious daily, was easily overwhelmed, and was anxious in public situations.  The Veteran's stress tolerance was described as minimal, and the examiner wrote that the Veteran struggled with concentration for any length of time.  Consequently, the SSA found that the Veteran had poor to no ability to understand, remember and carry out complex job instructions, and detailed but not complex job instructions, although the Veteran had fair ability to understand, remember and carry out simple job instructions.  The evaluator noted difficulty with concentration, short-term memory, and doing tasks that require more than minimal focus.  The Veteran struggled to get beyond basic memory and organization, and the examiner found that his PTSD symptoms severely limited his abilities to do work-related tasks, and that the Veteran had intrusive thoughts and flashbacks most days.  The Veteran was found to have a good ability to maintain personal appearance, and fair ability to behave in an emotionally stable manner, relate predictably in social situations, and demonstrate reliability.  The evaluator noted 
that the Veteran was anxious daily, which limited his social skills and ability to interact with most of society.  The evaluator also noted that the Veteran struggled with being supervised and had difficulty in settings with many people, and concluded his ability to work was minimal to none. 

As part of his SSA application, the Veteran wrote that when he drove, he sometimes had to call the Appellant and ask how to get home after experiencing a flashback.  He wrote that he shopped late at night to minimize the number of people in the store, and performed some quick cooking such as preparing sandwiches or microwaving food, had trouble keeping track of money, and liked to fish and camp maybe twice a month although it was harder for him to find a site he could "deal with."  He reported going to eat with neighbors once or twice a month, and regularly going to VA appointments and meetings of his homeowner's association.  He was less interested in going places and meeting people, and said he did not handle stress well, got overwhelmed, was not good at reading situations, and overreacted to being questioned.  He also wrote that he had trouble when in an area where a group of people are not speaking English as it triggered flashbacks for him.  

A March 2012 statement by the Appellant indicated that the Veteran was anxious daily, easily overwhelmed, anxious in public situations, and constantly struggled with concentration for any length of time.  She wrote that she did most of the driving because the Veteran got overwhelmed and frustrated, and that he often needed to call her if he was driving so that she could calm him down.  

The Veteran and the Appellant both testified at a March 2012 hearing.  The Veteran reported that he did not feel comfortable in crowds, and that he had lost the freedom of being able to go out and do things.  He stated that he experienced nightly nightmares and night sweats, panic attacks once every two weeks, and angry driving.  He said he often started things without finishing them, and could not concentrate on one thing.  He testified that he had no friends, and that he went to social events sponsored by a veteran's service organization about twice a year.  He said he had a very good relationship with the Appellant, and that he saw his children regularly.  He said that he went out to breakfast every morning, and sometimes ate dinner outside the home.  He testified that he did not sleep through the night, and woke quite a bit with night sweats, such that he got 1-2 hours of sleep per night and napped throughout the day.  

The Appellant also testified at the hearing.  She disagreed with the Veteran's assessment that their relationship was good as she felt they did not communicate any more.  She stated that her daughter would not come over because she was afraid of the Veteran, that the Veteran could not deal with people, that he no longer visited a neighbor with whom he had previously been friendly, and that they never went out except to eat, although later she stated that they did attend church together.  She testified that the Veteran would get angry, throw things, break things, and hit the cats.  The Veteran confirmed that he had hit the cats, but stated that he was not abusive towards them.  

A May 2013 statement from the Veteran indicated that the Veteran could not go into large crowds, and went to stores at midnight when it was the least crowded.  He reported constant flashbacks and nightmares, and avoiding people if possible.  

Analysis

The Board finds that throughout the period on appeal, the Veteran's disability has been manifested by symptoms productive of impairment most closely approximating deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Although the Veteran's treatment records consistently indicate that the Veteran's judgment was fair, the January 2010 VA examination found there was a deficiency in work, noting that when he was working he had difficulty getting along with co-workers to the point that he had to leave work several times to avoid getting into a physical altercation.  This finding is consistent with the December 2010 VA treatment note indicating difficulty with authority figures, problems dealing with other people, problems with anger, and difficulty getting things accomplished when things did not follow exact rules or procedures.  The SSA found that the Veteran's ability to work was minimal to none, noting that he struggled with being supervised and had difficulty in settings with many people.  

The January 2010 VA examination also noted a deficiency in family life due to PTSD symptoms.  This finding is supported by the VA treatment notes indicating a rocky relationship between the Veteran and his children, as well as multiple statements by the Veteran and the Appellant indicating that at least one of the Veteran's children was frightened of him due to his PTSD symptoms.  Although the Veteran felt he had a good relationship with the Appellant, she disagreed.  

Although several VA treatment records and the January VA examination indicated that the Veteran's thought process was unremarkable or linear and goal-directed, and a February 2010 VA notation indicated average memory/concentration, other treatment notes, lay statements, and the findings of the SSA reveal some deficiency in the Veteran's thinking.  The SSA found the Veteran had marked difficulty in maintaining concentration, and that the Veteran had difficulty with concentration, short-term memory, and doing tasks that required more than minimal focus to the point that he struggled to get beyond basic memory and organization.  The Veteran and the Appellant both noted the Veteran's tendency to not finish tasks.  Therefore, the record indicates that it is at least as likely as not that the Veteran suffered from a deficiency in thinking.  

The record indicates that the Veteran suffered from a deficiency in mood in that he experienced ongoing trouble with anxiety and depression.  The Board recognizes that the Veteran intermittently denied depression or anxiety, the January 2010 examiner found no impairment of mood, and the examiner described the Veteran's mood as both hopeless and good.  However, the Veteran also reported depression, anxiety, and problems with anger during his treatment, and the lay statements of the Veteran and the Appellant discussed an ongoing struggle with anger and anxiety.  The SSA found that the Veteran was anxious daily, which limited his social skills and ability to interact with most of society.  Therefore, allowing the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran suffered from a deficiency of mood.  As the Veteran's PTSD symptoms resulted in deficiencies in work, family relations, thinking, and mood, they warrant an evaluation of 70 percent.  

In spite of these deficiencies, the Board finds that the Veteran's symptoms did not rise to the level of total occupational and social impairment.  The effect of the Veteran's PTSD on his occupational impairment will be discussed in the TDIU section below.  The Veteran successfully maintained a relationship with the Appellant, although it was strained.  Although his social interactions were impaired, he did testify that he attended social events hosted by a veterans service organization, regularly attended homeowner's association meetings, and, per the Appellant's testimony, the couple regularly attended church services.  Therefore, the Veteran cannot be described as suffering from total social impairment.  Although the severity, frequency, and duration of the Veteran's PTSD symptoms were significant, they did not rise to the level of causing total occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Therefore, the record does not support assignment of a 100 percent evaluation.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms were not present.  The record does not reflect that the Veteran exhibited symptoms that were beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The claim for TDIU has been brought pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim for TDIU is reasonably raised by the record as part of the Veteran's claim for an increased rating for PTSD.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.  

The Veteran has been service-connected for PTSD at 70 percent and coronary artery disease with history of myocardial infarction and hypertension at 30 percent.  The combined evaluation is thus 70 percent or greater with at least one disability rated at 40 percent or more, meaning that the Veteran satisfied the schedular criteria set forth at 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, even though they did not warrant a 100 percent schedular evaluation.  

Although the January 2010 VA examination did not feel that he had total occupational and social impairment due to PTSD symptoms, the examiner did recognize that the Veteran suffered from deficiencies in the area of work.  The examiner particularly noted the Veteran's difficulty working with others, and his indication that he had to leave work several times to avoid a physical altercation with co-workers.  

The SSA evaluation found that the Veteran struggled with concentration for any length of time, and had difficulty doing tasks that require more than minimal focus.  The SSA evaluator noted that while the Veteran was willing to put forth much effort, his symptoms severely limited his abilities to do work-related tasks.  The SSA evaluator also noted that the Veteran struggled with being supervised and had difficulty in settings with many people, before concluding that the Veteran's ability to work was minimal to none.  


The Board recognizes that the Veteran reported he was laid off from his most recent employment, rather than being terminated due to PTSD symptoms.  However, the record reflects that the Veteran's difficulty interacting with others, particularly with people in positions of authority, and his struggle with concentration and focus, prevented him from being able to perform the tasks required of a working individual.  Therefore, the Board finds that it is at least as likely as not that the Veteran was unable to follow a substantially gainful occupation consistent with his educational and occupational experience due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

Entitlement to a rating of 70 percent, and no higher, for PTSD is granted.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


